Exhibit 10.19

ITC^DeltaCom, Inc.

Description of Non-Employee Director Compensation

Non-employee directors of ITC^DeltaCom, Inc. (the “Company”) who are not members
of or affiliated with the Welsh, Carson, Anderson & Stowe group of the Company’s
stockholders or with Tennenbaum Capital Partners, LLC, who are referred to for
these purposes only as “independent directors,” receive cash fees for their
service on the board of directors of the Company and on committees of the board.
All such independent directors are eligible to receive equity-based fees
pursuant to the ITC^DeltaCom, Inc. Amended and Restated Stock Incentive Plan for
their board and committee service.

Beginning on January 1, 2008, independent directors receive annual fees of
$75,000 and the chairman of each of the audit committee, the compensation
committee and, so long as such chairman is an independent director, the
governance committee receives an additional annual fee of $10,000. All such fees
are paid in cash. All directors are entitled to reimbursement for their
reasonable out-of-pocket expenditures incurred in connection with their board
and committee service.

Each independent director also receives an annual award of restricted stock
units with a grant date fair value of up to $55,000 pursuant to the
ITC^DeltaCom, Inc. Amended and Restated Stock Incentive Plan. Each award of
restricted stock units vests ratably over a term of approximately two years. In
accordance with this policy, each independent director received an award of
restricted stock units for 36,667 shares of common stock in November 2009 for
such director’s board service in 2009. Previously, each independent director
received an award of restricted stock units for 50,000 shares of common stock in
November 2008 for such director’s board service in 2008. The award for 2008
board service had a grant date fair value of less than the historical target of
$55,000. At the time of such grant, due in part to the volatility of the price
of the Company’s common stock, the board of directors determined that it would
evaluate the value of this award during 2009 and, if it deemed such action to be
appropriate, make an additional cash or equity payment in an amount necessary to
ensure that the total annual equity award to each independent director for 2008
board service would approximate a value of no less than $55,000. In November
2009, the board determined that no additional cash or equity payment would be
made as the value at that time of each 2008 award exceeded $55,000.